By the Court,

Savage, Ch. J.
Where common pleas costs only are recoverable, a fee of $2 is given to the attorney on a reference, or attending prepared for reference, and no allowance whatever is made to counsel; where supreme court costs are recoverable, the fee bill makes an allowance to counsel for attending a reference, but none to the attorney. *104One fee only ought therefore to have been taxed for each attendance. The decision in Wilson v. White, 2 Wendell, 265, allowing a fee both to attorney and counsel, was in a case where supreme court costs were recoverable, and besides, was made previous to the new fee bill under the revised statutes going into operation.